STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               April 2, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
BETTY J. COLEMAN,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-1126 (BOR Appeal No. 2047192)
                   (Claim No. 2012023138)

METRO EMERGENCY OPERATIONS
CENTER OF KANAWHA COUNTY,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Betty J. Coleman, by William B. Gerwig III, her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. Metro Emergency Operations
Center of Kanawha County, by James W. Heslep and Gary W. Nickerson, its attorneys, filed a
timely response.

        This appeal arises from the Board of Review’s Final Order dated August 30, 2012, in
which the Board affirmed a May 3, 2012, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s January 23, 2012, decision
denying Ms. Coleman’s application for workers’ compensation benefits. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Coleman worked as a dispatcher for Metro Emergency Operations Center of
Kanawha County. On January 17, 2012, she was in a motor vehicle accident on her way back to
work from lunch when she hit a few rocks along the road and then hit a fence at her office. The
claims administrator denied Ms. Coleman’s application for workers’ compensation benefits and

                                                1
held the injury was not due to an injury or disease received in the course of and resulting from
employment.

        The Office of Judges affirmed the claims administrator’s decision and held that Ms.
Coleman was not injured in the course of or as a result of her employment on January 17, 2012.
On appeal, Ms. Coleman disagrees and asserts that the Office of Judges erred in finding the
injury occurred on property not belonging to Metro Emergency Operations Center of Kanawha
County since there was no evidence presented to the contrary. Ms. Coleman further asserts that
Metro Emergency Operations Center of Kanawha County previously agreed the accident
happened on its property and no reason exists to question the compensability of the claim. Metro
Emergency Operations Center of Kanawha County maintains that Ms. Coleman failed to
establish that she was within the zone of her employment at the time of the subject motor vehicle
accident.

        The Office of Judges determined that the first issue was whether the accident occurred on
Metro Emergency Operations Center of Kanawha County’s premises. Even though Metro
Emergency Operations Center of Kanawha County’s report of injury stated that the motor
vehicle accident occurred on its property, the reports of Lesli E. Farris, D.O., and Douglas M.
Bennett, D.O., stated that Ms. Coleman had not actually entered Metro Emergency Operations
Center of Kanawha County’s premises when the accident occurred. Ms. Coleman even stated
that the accident occurred on a public road near the entrance of her place of employment. The
Office of Judges concluded that the evidence showed Ms. Coleman was injured on public
property and not at her place of employment.

        The Office of Judges determined that the second issue was whether Ms. Coleman’s injury
was within the zone of her employment based on the nature of her mission. The Office of Judges
found the facts in this case are most similar to the facts in Williby v. West Virginia Office of
Insurance Commissioner, 224 W. Va. 358, 686 S.E.2d. 9 (2009). In Williby, this Court held that
if an employee is injured while coming and going from work and not within the zone of their
employment, the claim is not compensable. The claimant, in Williby, was returning to her place
of work from a paid break when she fell in a public street, and the injury was determined to be
not within her zone of employment. In this case, Ms. Coleman indicated in her statement that she
was returning to work after running personal errands to the bank, the post office, and lunch. The
Office of Judges concluded that Ms. Coleman was clearly not furthering Metro Emergency
Operations Center of Kanawha County’s interest at the time of the injury. Therefore, the Office
of Judges concluded that Ms. Coleman was not injured in the course of and as the result of her
employment on January 17, 2012. The Board of Review reached the same reasoned conclusions
in its decision of August 30, 2012. We agree with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                2
                                   Affirmed.

ISSUED: April 2, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                               3